DETAILED CORRESPONDENCE
Claims 1-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Since the seed claimed is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If a seed is not so obtainable or available, a deposit thereof may satisfy the requirements of 35 U.S.C. 112.  The specification does not disclose a repeatable process to obtain the exact same seed in each occurrence and it is not apparent if such a seed is readily available to the public.  
It is noted that Applicant has deposited seeds for CV457958 and CV759867 at the ATCC, and that the deposit has been accepted under the Budapest Treaty.  
Applicant states in ¶143: “All restrictions upon the deposits have been removed, and the deposits are intended to meet all requirements of the Budapest treaty and 37 C.F.R. §1.801-1.809.” 37 CFR 1.808 requires that a statement be made that all restrictions upon availability to the public will be irrevocably removed upon granting of the patent. It is not clear from this statement in the specification if all restrictions upon availability to the public will be irrevocably removed upon granting of the patent or if all restrictions upon availability to the public will be merely removed upon granting of the patent. Thus, this rejection is made.
Since the deposit of these seeds was made and accepted under the terms of the Budapest Treaty (¶143), an affidavit or declaration by the Applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the seeds will be irrevocably and without restriction or condition released to the public upon the issuance of a patent would satisfy the deposit requirement made herein.  
Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 15 is drawn to a plant produced by the method of claim 12, where the plant has the heritable trait and otherwise all the physiological and morphological characteristics of CH011135.  Claim 12 is drawn to a method of crossing a plant of CV457958 or CV759867 with a plant comprising a heritable trait, selecting F1 progeny, backcrossing to CV457958 or CV759867, then crossing to the other of CV457958 or CV759867.  Claim 14, dependent upon claim 12, makes it clear that any number of additional traits can be introduced into the plant.
Thus, the claim encompasses plants that have any number of heritable traits and differ from CH011135 by an unknown number of physiological and morphological characteristics.
The specification describes no structural features that distinguish plants that differ from CH011135 in any number of traits of from other maize plants.  The specification only describes CH011135.
The specification fails to describe a representative number of seeds with any number of heritable traits and any number of traits that differ from those in CH011135.  Thus, the full scope of claimed plants and seeds has not been described and were not in the possession of the Applicant at the time of filing.
These claims are “reach through” claims in which the specification has described a starting material and at least one method step, however, they have not described the resulting product that they are claiming, where the genus of products that can be produced by the recited method steps and materials is so large that one of skill in the art is not able to envision the members of the genus. (See Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004)).
Accordingly, the specification fails to provide an adequate written description to support the claimed genus of plants and seeds.
 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6-7 are rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112(pre-AIA ), fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 6-7 are drawn to the seed of claim 1 further comprising a transgene, where the transgene is introduced into CV457958, CV759867, or both.
Parent claim 1 is drawn to a seed of hybrid corn variety CH011135, produced by crossing a first plant of variety CV457958 with a second plant of variety CV759867, wherein representative seeds of said varieties CV759867 and CV457958 are deposited under ATCC Accession No. PTA-124497 and NCMA Accession No. 202005037, respectively.
A seed of CH011135 further comprising at least a first transgene would no longer be a seed produced by crossing a first plant of variety CV457958 with a second plant of variety CV759867; it would be something different.  Thus, these claims are broader than the claim upon which they depend.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claims 1-20 are free of the prior art, given the failure if the prior art to teach or suggest a maize hybrid made by crossing CV457958 and CV759867.  The patent disclosing CV759867, US 9,924,694, exemplifies an F1 hybrid made by crossing CV759867 with CV749867 (column 27, line  64, to column 28, line 3);  the hybrid differs from CH011135 at least two non-environmentally affected characteristic (defined below).  
The analysis of other art was made using the characteristics of three corn varieties that do not vary under different environmental conditions. Appendix A compares the descriptions of 1351729 in US 7,473,826 and US 9,313,970, of 94INK1A in US 7,872,183, US 8,035,006 and US 8,324,476, and of 1285291 in US 7,211,717 and US 8,969,677. The characteristics in bold are those that differ in the descriptions of at least one corn variety; these characteristics are those that are affected by the environmental conditions under which a plant is grown. The characteristics not in bold are those upon which this determination was made; these are brace root coloration, internode direction, anther color, presence of glume band, ear shape, husk bract length, husk fresh and dry color, endosperm color, and endosperm type.
There are numerous patents and applications claiming hybrids in which CV759867 is one patent.  Most claimed hybrids that differ from CH011135 in at least two of those non-environmentally affected characteristics (US 10,791,695, US 10,334,804, US 10,231,413, US 10,104,854, US 9,894,878, US 9,883,649, US 9,888,661, and Applications 17/024,438 and 16/444,832);  thus, the hybrid they claim cannot be CH011135 or CH011135 with a single locus conversion.
In those claiming hybrids that differ from CH011135 in none or only one of those non-environmentally affected characteristics (US 10,470,393, US 10,362,755, US 10,398,113, and US 9,883,648,), the second parent differs from CV457958 in two or more of those characteristics or differs in a different characteristic;  thus, the parents differ genetically from CV457958 and/or are not CV457958 with a single locus conversion, and the hybrid cannot be CH011135 with a single locus conversion.
There are numerous applications claiming hybrids in which CV457958 is one patent.  Most claimed hybrids that differ from CH011135 in at least two of those non-environmentally affected characteristics or the second parent differs from CV759867 in at least two of those non-environmentally affected characteristics (Applications 17/026,798, 17/026,685, 17/026,692, 17/026,705, 17/026,711, 17/026,716, 17/026,720, and 17/026,935);  thus, the hybrid they claim cannot be CH011135 or CH011135 with a single locus conversion.
Thus, a hybrid produced by crossing CV457958 and CV759867 is not taught or suggested by the prior art.  The patents and applications cited above are cited on the IDS filed 18 December 2020.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting over claims 1-20 of copending Application No. 17/026,308.  This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented.
The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows: 
The instant application claims seeds and plants of F1 hybrid CH011135, produced by crossing a plant of corn variety CV457958 with a plant of corn variety CV759867, where representative seeds of CV759867 are deposited under ATCC Accession No. PTA-124497 and representative seeds of CV457958 are deposited under NCMA Accession No. 202005037 (claims 1-2).  The morphological and phenotypic characteristics of CH011135 are described in the instant Table 1.  The instant specification describes no other characteristics of CH011135.
 ‘308 claims a plant and seed of corn variety CV457958, deposited under NCMA Accession No. 202005037 (claims 1-2), and claims a genus of F1 hybrid seeds and plants produced by crossing a plant of corn variety CV457958 with a second distinct corn plant (claims 8 and 10).
The specification of ‘308 fully describes F1 hybrid CH011135.  It describes how it produced, including where the second parent, corn variety CV457958, is taught:
[0224] An example of an Fl hybrid that has been produced with CV457958 as a parent is the hybrid CH011135. Hybrid CH011135 was produced by crossing inbred corn plant CV457958 with the inbred corn plant designated CV759867 (U.S. Patent No. 9,924,694, the disclosure of which is specifically incorporated herein by reference in its entirety).

The specification of ‘308 describes the morphological and phenotypic characteristics of F1 hybrid CH011135 (Table 2).  Table 2 of ‘308 is identical to the instant Table 1.
There are no other grounds on which to conclude that a nonstatutory double patenting rejection should not be made.  There is, for example, no evidence of unexpected results.
Furthermore, there is no apparent reason why Applicant would be prevented from presenting claims corresponding to those of the instant application in the other copending application. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
Plant parts of CH011135 where the plant part comprises a cell of CH011135, as claimed in the instant claim 3, are obvious in view of F1 hybrid CH011135, as plant parts like leaves and roots are parts of any corn plant. 
The disclosure in ‘308 that CH011135 is made by crossing a plant of corn variety CV759867 with a plant of corn variety CV457958 discloses a method comprising crossing a plant of corn variety CV759867 with a plant of corn variety CV457958, as claimed in the instant claim 8. 
‘308 claims compositions comprising seed of corn variety CV457958 in plant seed growth media, including soil or a synthetic cultivation medium (claims 6-7).  The instantly claimed seed of CH011135 in plant seed growth media, including soil or a synthetic cultivation medium (instant claims 4-5) would be obvious, as farmers would plant the seed in soil so as to grow the plant and produce ears of corn for sale.
‘308 claims a plant of corn variety CV457958 further comprising a single locus conversion and otherwise all of the morphological and physiological characteristics of CV457958 and a seed that produces the plant (claims 11 and 13);  the claimed single locus conversions include those that confer a trait selected from the group consisting of male sterility, herbicide tolerance, insect resistance, disease resistance, modified fatty acid metabolism, and modified carbohydrate metabolism (claim 14).  It would be obvious to one of ordinary skill in the art to use this version of corn variety CV759867 to cross to a plant of corn variety CV457958 to produce CH011135 further comprising a single locus conversion, including a single locus conversion that confers male sterility, herbicide tolerance, insect resistance, disease resistance, modified fatty acid metabolism, or modified carbohydrate metabolism.  One of ordinary skill in the art would be motivated to do this because this would generate a version of CH011135 that would survive various conditions or have other desirable traits.  An example of this is a single locus conversion conferring herbicide tolerance, which would allow the plants to survive farming practices that control weeds by spraying a field of growing plants with herbicides;  CH011135 further comprising a single locus conversion that confers tolerance to that herbicide would survive, while weeds would not.  Thus, instant claims 9-11 are obvious.  
‘308 claims a plant of corn variety CV457958 further comprising a single locus conversion where the single locus conversion comprises a transgene (claim 12).  It would be obvious to one of ordinary skill in the art to use this version of corn variety CV759867 to cross to a plant of corn variety CV457958 to produce CH011135 further comprising a transgene.  It would also be obvious to one of ordinary skill in the art for the transgene to confer male sterility, herbicide tolerance, insect resistance, disease resistance, modified fatty acid metabolism, or modified carbohydrate metabolism.  One of ordinary skill in the art would be motivated to do this because this would expand the number and kind of traits that can be expressed in CH011135.  For example, this would permit use of resistance to the herbicide glufosinate, for which no naturally occurring plant resistance genes are known, in the weed control methods described above.  Thus, instant claims 6-7 are obvious.
It would be obvious to one of ordinary skill in the art to make the plants of corn variety CV457958 further comprising a single locus conversion and otherwise all of the morphological and physiological characteristics of CV457958 claimed in ‘308 by introducing the single locus conversion by backcrossing it into CV457958 for a sufficient number of times to resulting in a plant of corn variety CV457958 further comprising a single locus conversion and otherwise all of the morphological and physiological characteristics of CV457958.  One of ordinary skill in the art would be motivated to do this because this is the routine and time-honored method in the art to introduce single locus conversions and other heritable traits into plants.  It would also be obvious to one of ordinary skill in the art to introduce an additional single locus conversion into to CV759867 so as to generate a plant with additional desired traits like insect resistance, which would also the plant to be grown in areas with insect infestations.
It would then be obvious to use the resulting plants in a method to produce CH011135 further comprising a single locus conversion, including a single locus conversion that confers male sterility, herbicide tolerance, insect resistance, disease resistance, modified fatty acid metabolism, or modified carbohydrate metabolism, by crossing the resulting CV457958 further comprising a single locus conversion with a plant of corn variety CV759867.  One of ordinary skill in the art would be motivated to do this because this would achieve plants with desired traits like herbicide and insect resistance.  As single locus conversions are a subspecies of the genus of heritable traits, instant claims 12-15 are obvious.
‘308 claims a method comprising applying breeding techniques, including backcrossing, marker assisted breeding, pedigree breeding, selfing, outcrossing, haploid production, doubled haploid production, or transformation to an F1 hybrid of CV457958.  The claims include crossing the F1 hybrid with itself or a second plant to produce a seed of a progeny plant of a subsequent generation, growing the progeny plant of the subsequent generation from said seed of the progeny plant of the subsequent generation, and repeating these steps to produce a progeny corn plant derived from CV457958 (claims 16-18).
As the specification of ‘308 fully describes F1 hybrid CH011135, there is no apparent reason why Applicant would be prevented from presenting claims corresponding to those of the instant application in’308.  When an F1 hybrid of CV457958 is used to produce a progeny corn plant derived from CV457958, the progeny corn plants would encompass those derived from CH011135.  Thus, instant claims 16-18 are obvious.
It would be obvious to one of ordinary skill in the art to produce a commodity plant product by obtaining a plant of CH011135 or a part thereof, like a seed, and producing said commodity plant product, like grain (i.e. a seed), starch, seed oil, corn syrup, or protein, therefrom.  One of ordinary skill in the art would be motivated to do this because this is one of the reasons why farmers grow corn, for it to be sold to those who produce such products for sale to the public.  Thus, instant claims 19-20 are obvious.
Both ‘308 and the instant application were filed on 21 December 2020, and neither claim priority to any other application.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne R. Kubelik, Ph.D., whose telephone number is (571) 272-0801.  The examiner can normally be reached Monday through Friday, 8:30 am - 5:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached at (571) 272-0724.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anne Kubelik/Primary Examiner, Art Unit 1662  

/GARY JONES/Director, Technology Center 1600